Jackson, Chief Justice.
[In connection with the third head-note, it is only necessary to state that the testator owned a two-thirds interest in the plantation, which was the property conveyed by the will. The other one-third he rented from the owner thereof during his life, and his executrix continued to rent after his death. The widow and executrix being considerably indebted for this rent, it was claimed that this amounted to a misappropriation by a tenant in common, and the claim of'the co-tenant took precedence of the purchaser at the mortgage sale.]